DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 08/13/2019 have been entered in full. Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maschmann et al., Neonatology, 107: 213-219, 2015 (hereinafter ‘Maschmann’; of record).
Claim 1 sets forth the goal of isolating myeloid-derived suppressor cells (MDSC) from breast milk, but it recites no steps for the process. The recited steps in claim 2 are: providing breast milk obtained from a breastfeeding female individual, centrifuging the breast milk to pelletize the milk cells, and discarding the supernatant and washing the pelletized milk cellsMaschmann, which performed these same steps (p. 214, Materials and Methods) thereby anticipating the method as claimed. Although it is not necessary for Maschmann to have recognized that the pelleted cells comprise MDSC for a finding of anticipation, it is noted that the cell pellets were observed to comprise CD66b+ cells (Fig. 2(d)).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Köstlin et al., Front Immunol. 2018 May 17;9:1098 (hereinafter ‘Köstlin’).
Köstlin teaches that GR-MDSC accumulate in breast milk. The Materials and Methods section teaches that, for isolation of milk cells, diluted breast milk was centrifuged, supernatant was removed, cells were washed with PBS, cells were labeled with anti-CD66b-FITC, followed by two anti-FITC magnetic bead separation steps and purity of CD66b+ cells after separation assessed by flow cytometry. These steps anticipate the methods of claims 1-5. Köstlin also performed Ficoll density gradient centrifugation and flow cytometry to distinguish GR-MDSC from MO-MDSC, as in claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Köstlin as applied to claims 1-6 above, and further in view of US 20180078581 (Wang).
As noted, Köstlin teaches that GR-MDSC accumulate in breast milk. Köstlin did not teach preparation of MDSC-derived exosomes, as in claims 7-11, nor did Köstlin teach therapeutic administration of breast milk MDSC or MDSC-derived exosomes, as in claims 11-14. 
The Köstlin study was aimed at understanding mechanisms by which breast milk feeding prevents nosocomial bacterial infections (NBI) and necrotizing enterocolitis (NEC) (Introduction). The MDSC that accumulate in breast milk were found to express CXCR4, to suppress T-cell proliferation, and they differed from peripheral blood MDSC by expressing higher levels of co-inhibitory molecules PD-L1 and PD-L2, increased expression of iNOS and a 
Wang teaches that prior art shows that MDSCs have great potential in the treatment of autoimmune diseases [0002]. Wang teaches advantages of using exosomes instead of cell therapy [0006]. Storage and transport of exosomes are easier, has no cytotoxicity, and they can be used with less biosafety problems. In particular, Wang teaches that granulocytic MDSC (G-MDSC) exosomes could maintain biological activity for a long time at low temperatures. G-MDSC exosomes not only could suppress CD4+ T cell proliferation similar to G-MDSC but also could promote the expansion of CD4+ T cell to Tregs. Therefore, Wang teaches that G-MDSC exosomes play a protective effect on autoimmune diseases and provides a new approach for the treatment of autoimmune diseases ([0017], claims 7-10). 
In view of the increased suppressive activity taught in Köstlin, one of skill in the art would recognize that breast milk MDSC would be an advantageous source of cells for therapy or of exosomes for use in treatment methods analogous to those disclosed in Wang. Therefore, it would be obvious for one of skill in the art to isolate exosomes from breast milk MDSC and to use either whole cells or the exosomes for the treatment of conditions that would benefit from suppressor activity, such as inflammation, enterocolitis, or autoimmune diseases.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of conditions that would benefit from suppressor activity, such as inflammation, enterocolitis (including necrotizing enterocolitis), or autoimmune diseases, does not reasonably provide enablement for bacterial infections, including nosocomial bacterial infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are directed to treatment of various pathological conditions by administering MDSC isolated from breast milk or exosomes derived from MDSC isolated from breast milk. The specification and prior art (Köstlin; see above) teach that MDSC isolated from breast milk have increased suppressive activity as compared with MDSC isolated from other sources. As MDSC isolated from other sources and exosomes derived therefrom are known to be useful for treating conditions that would benefit from suppressor activity, such as inflammation, enterocolitis, or autoimmune diseases (Wang; see above), it is predictable that the claimed cells and exosomes could be successfully used for the same purposes. 
It is not predictable, however, that cells or exosomes having immune suppressor activity can be used to successfully treat bacterial infections. Köstlin teaches, “Recent in vitro and in vivo data revealed that systemic accumulation of GR-MDSC during pregnancy contributes to potentially increasing the neonate’s susceptibility to infections” (emphasis added). US 20170189526 (Zhou) teaches that bacterial infection is treated by administering an agent that suppresses MDSCs (claim 67). US 20190029984 (Tavazoie) teaches [0003]: “The lowering of MDSC levels may allow the subjects immune system to more effectively work against the cancer or infection and/or increase efficacy of treatments administered to the subjects”. Thus, it is counterintuitive to attempt to treat bacterial infections by administering cells or exosomes having immune suppressor activity. 
The specification provides no working example of treating bacterial infection by administering MDSC or exosomes. Thus, while it is known that whole breast milk protects against bacterial infection, there is no basis for expecting that this beneficial effect should be attributed to the presence of MDSC in the milk.
It is not certain that bacterial infections can be treated by administration MDSC isolated from breast milk or exosomes derived from MDSC isolated from breast milk regardless of how much experimentation a skilled artisan might be willing to perform.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647